Title: To John Adams from James McHenry, 11 September 1799
From: McHenry, James
To: Adams, John



Sir.
War Department Trenton 11 Sepr. 1799.

I have the honour to inclose, the proceedings and sentence, of a general court martial, held at Loftus’s heights, on the 11th day of April last, by order of Brigadier General Wilkinson.
At this Court Lieutenant Jacob Kreemer, of the first Regiment of Infantry, was tried and sentenced.
The sentence conformably to the 18 section of “an act to ascertain and fix the military establishment of the United States” is laid before you, for your directions, whether the same, shall be carried into execution or otherwise, as you shall judge proper.
Permit me to observe, that you have before you, the proceedings and sentence in the case of Andrew Anderson, a soldier tried at Fort Sargent on the Mississippi, on the 22 day of Novmbr. 1798, by order of General Wilkinson, on a charge of deserting his post, and aiding and assisting two prisoners to make their escape from confinement, when he was centinel and had charge of them, and losing his arms, and accoutrements.
I have the honour to be with the greatest respect, Sir, / your most obt & / most hble Servt

James McHenry